 1    JAMES E. McGLAMERY SB# 099433
      LAW OFFICES OF JAMES E. McGLAMERY
 2    775 University Avenue
      Sacramento, CA 95825
 3    Telephone: (916) 446-6235
      Facsimile:   (916) 446-6218
 4
      Attorney for Plaintiff
 5    DUSTY STAHL
 6                                                      UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO
 8
      DUSTY STAHL                                                         CASE NO: 2:19-CV-00496-KJM-CKD
 9
                   Plaintiff,                                             JOINT STIPULATION AND ORDER
10                                                                        MODIFYING DEADLINES IN STATUS
      v.                                                                  (PRETRIAL SCHEDULING) ORDER
11
      ROBERT C. KLOTZ; DAWN HARMON;
12    DANA ELMORE; JANA GIRON; AMEE
      TROTTER; AND, HEATHER GARDELLA,
13    in their personal capacities.
                                                                          Courtroom: 3
14                 Defendants.                                            Judge:     Kimberly J. Mueller
                                                                 _/
15
             The parties, by and through their respective counsel, submit the following Stipulation
16
     with a request to the Court to modify the original Status (Pretrial Scheduling) Order, dated
17
      July 8, 2019, to extend all deadlines in that Order.
18
                          The parties submit that good cause exists to modify the Court’s original Status
19
      (Pretrial Scheduling) Order for the reasons set forth below.
20
21
      1. The current order has the following deadlines:
22
23
      Completion of Discovery:                                February 28, 2020
24
      Disclosure of Expert Witnesses: February 27, 2020
25
      Completion of Expert Discovery: May 18, 2020
26
      Hearing of Dispositive Motions:                         June 26, 2020
27
28
      Dusty Stahl v. Robert C. Klotz; et al.
      Case Num ber: 2:19-CV-00496-KJM-CKD
      Joint Stipulation and Order Modifying
      Deadlines in Status (Pretrial Scheduling) Order
 1
 2   2. The parties timely completed FRCP Rule 26 disclosures and agreed to a Voluntary
 3   Dispute Resolution Program (VDRP) Neutral Attorney, Nancy Sheehan, from the Court’s
 4   panel of attorneys.
 5
 6   3. Good cause exists for the modification requested because the parties, and Ms.
 7   Sheehan felt that for the VDRP to be productive, the Defendant’s, second 12(b)(6) Motion
 8   needed to be filed, heard, and decided. The Court has not had the opportunity to rule on
 9   that Motion and, the untimely passing of Ms. Sheehan will require the parties to obtain a
10   new panel of VDRP Neutral Attorneys to act as a neutral evaluator. The parties remain
11   committed to attempting to resolve this case through the VDRP process.
12
13   4. The parties propose the following new dates for the Status (Pretrial Scheduling) Order:
14
15   Completion of Discovery:                          February 22, 2021
16   Disclosure of Expert Witnesses: March 22, 2021
17   Completion of Expert Discovery: April 23, 2021
18   Hearing of Dispositive Motions:                   May 21, 2021
19
20                All other terms and conditions of the Court’s Order of July 8, 2019, shall remain
21   intact.
22
23   SO STIPULATED.
24
25   Dated: February 7, 2020                                 Law Offices of James E. McGlamery
26
27                                                           By: /s/James E. McGlamery/s/
                                                             James E. McGlamery, Esq.
28                                                           Attorney for Plaintiff/DUSTY STAHL
     Dusty Stahl v. Robert C. Klotz; et al.
     Case Num ber: 2:19-CV-00496-KJM-CKD
     Joint Stipulation and Order Modifying
     Deadlines in Status (Pretrial Scheduling) Order          -2-
 1
 2
 3   Dated: February 7, 2020                           Department of Justice California Attorney
                                                       General’s Office
 4
 5                                                     By:_/s/                             ___
                                                       Jennifer G. Perkell, Deputy Attorney General
 6                                                     Attorney for Defendants
 7
 8
 9                                                     ORDER
10
11                In accordance with the aforesaid Stipulation between the parties and for good
12   cause shown,
13
14   (1)          The deadlines for completion of the VDRP, completion of discovery,
15                disclosure of expert witnesses, completion of expert discovery and hearing of
16                dispositive motions is modified pursuant to the above stipulation;
17
18   (2)          In all other respects the Status (Pretrial Scheduling) Order issued on July 8,
19                2019 remains in place.
20
21
     IT IS SO ORDERED.
22
23
24   Dated: February 11, 2020                          _________________________
                                                       The Honorable Kimberly Mueller
25                                                     United States District Judge
26
27

28   Dusty Stahl v. Robert C. Klotz; et al.
     Case Num ber: 2:19-CV-00496-KJM-CKD
     Joint Stipulation and Order Modifying

     Deadlines in Status (Pretrial Scheduling) Order    -3-
